Matter of Thomas (Commissioner of Labor) (2019 NY Slip Op 02944)





Matter of Thomas (Commissioner of Labor)


2019 NY Slip Op 02944


Decided on April 18, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 18, 2019

527740

[*1]In the Matter of the Claim of MARIE N. THOMAS, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: March 15, 2019

Before: Egan Jr., J.P., Lynch, Clark, Mulvey and Devine, JJ.


Marie N. Thomas, New York City, appellant pro se.
Letitia James, Attorney General, New York City (Gary Leibowitz of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 2, 2018, which denied claimant's application to reopen a prior decision of the Board.
Decision affirmed. No opinion.
Egan Jr., J.P., Lynch, Clark, Mulvey and Devine, JJ., concur.
ORDERED that the decision is affirmed, without costs.